Citation Nr: 0011481	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from July 1964 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 1998 the RO denied service connection for 
posttraumatic stress disorder (PTSD), hypertension, and a 
separate disability manifested by stress, memory loss and 
insomnia.  The RO also denied an increased disability rating 
for the veteran's service-connected residuals of viral 
encephalitis.  The RO awarded a 50 percent disability rating 
for the veteran's service-connected anxiety neurosis.  The RO 
notified the veteran of these decisions by letter dated March 
13, 1998; the veteran did not file a Notice of Disagreement 
to these rating actions.  38 C.F.R. §§ 20.200, 20.201 (1999).  
These decisions are final.  38 C.F.R. § 20.302 (1999).  

The veteran filed a claim for an increased disability rating 
in August 1998.  The RO denied increased disability ratings 
for the veteran's service-connected residuals of viral 
encephalitis and anxiety neurosis in a September 1998 rating 
decision.  The RO notified the veteran of this decision by 
letter dated September 21, 1998; the veteran did not file a 
Notice of Disagreement to these rating actions.  38 C.F.R. 
§§ 20.200, 20.201.  This decision is final.  38 C.F.R. 
§ 20.302.  

In January 1999 the RO denied increased disability ratings 
for the veteran's service-connected residuals of viral 
encephalitis and anxiety neurosis.  The RO notified the 
veteran of this decision by letter dated January 13, 1999; 
the veteran did not file a Notice of Disagreement to this 
rating decision.  38 C.F.R. §§ 20.200, 20.201.  This decision 
is final.  38 C.F.R. § 20.302.  


FINDINGS OF FACT

1. There is no competent evidence that any currently 
diagnosed peptic ulcer disease is of service origin, was 
first manifested during within one year after service, or is 
otherwise related to the active service, or that such is 
proximately due to or the result of a service-connected 
disability. 

2.  There is no competent evidence that any currently 
diagnosed irritable bowel syndrome is of service origin, was 
first manifested during within one year after service, or is 
otherwise related to the active service, or that such is 
proximately due to or the result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peptic ulcer disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect that on the March 1964 
service entrance examination the veteran's abdomen and 
viscera were normal.  The veteran denied frequent indigestion 
and stomach or intestinal trouble in his report of medical 
history.  The records show the veteran was hospitalized in 
September 1966 after developing headaches, fever and chills, 
followed by nausea and vomiting and then ataxia and 
paresthesia of the left lower extremity.  The veteran was 
transferred to the United States for further examination and 
testing.  The veteran was diagnosed with viral encephalitis.  
The veteran remained hospitalized for convalescence.  A March 
1967 Medical Board Report also shows that schizoid 
personality with phobic and antisocial traits was diagnosed.  
The Medical Board recommended that the veteran be separated 
from active service.  The service medical records do not 
contain a diagnosis of peptic ulcer disease or irritable 
bowel syndrome.  

The evidence does not include medical records showing a 
diagnosis of peptic ulcer disease or irritable bowel syndrome 
during the initial post-service year.  

The veteran underwent VA compensation examinations in April 
and May 1971.  On general medical examination, the veteran 
complained of nervousness, headaches and loss of strength.  
The veteran reported that he had considerable indigestion 
from anything.  Physical examination showed the abdomen was 
soft and nontender without masses or enlarged organs.  Chest 
x-ray examination was normal.  The veteran also underwent 
psychiatric and neurologic examinations.  Neurologic 
examination was entirely within normal limits.  The 
impression was cephalgia secondary to encephalitis.  The VA 
psychiatrist concluded that the veteran had mild anxiety 
neurosis associated with the encephalitis.  These physicians 
did not diagnose peptic ulcer disease or irritable bowel 
syndrome.  

The evidence shows the veteran received VA treatment for 
increased headaches and nervousness from June 1990 to May 
1991.  The assessments included generalized anxiety disorder 
versus organic anxiety disorder and status post encephalitis.  

The veteran filed his claim for service connection in January 
1998.  He maintained that he was having increased problems 
with anger and stress.  He also contended that he suffered 
from extreme indigestion and that he had peptic ulcer 
disease, which was caused by his service-connected mental 
disorder.   

VA treatment records show evaluation for headaches and 
nervousness in January and July 1997 and January 1998.  The 
assessments were anxiety and depressive disorder.  

The veteran underwent a VA neurological examination in 
February 1998.  The examiner certified review of the claims 
folder.  The veteran complained of memory problems, headaches 
and dizziness.  Physical and neurologic examinations were 
normal.  The examiner concluded that the veteran's current 
complaints did not seem related to his history of 
encephalitis.  The examiner recommended magnetic resonance 
image (MRI) of the brain and an electroencephalogram (EEG).  
The veteran underwent an MRI of the brain in March 1998.  The 
examiner noted that this was abnormal.  

The veteran also underwent a VA mental disorders examination 
in February 1998.  The examiner reviewed the claims folder.  
The veteran complained of severe headaches and stated that it 
was difficult for him to function due to worries, irritable 
bowel syndrome, fear of heart attacks and fear of his throat 
closing.  The examiner noted the veteran felt that his 
increased anxiety, irritability and anger was causing severe 
headaches, irritable bowel syndrome and increased blood 
pressure.  The VA examiner's impression was that the veteran 
had a general anxiety disorder with panic like symptoms and 
irritation secondary to minor stresses.  The VA examiner also 
indicated that the veteran seemed to have some somatization 
type problems related to obsessing over medical illness, 
which would be obsessive traits and questionably some 
dependent traits.  Finally, the VA examiner noted that the 
veteran stated he had numerous medical problems such as 
irritable bowel syndrome and chest pains, which the veteran 
felt were emotional in nature.  

The evidence includes records from the veteran's treating 
physician, which are dated from January to August 1998.  In 
January 1998, the physician noted that the veteran had a 
history of elevated liver function tests and that the veteran 
drank fairly heavily.  The veteran reported having severe 
abdominal pain with eating certain foods and that he had a 
history of peptic ulcer disease.  The assessments included 
abdominal pain, which the physician felt was probable 
irritable bowel syndrome but noted that other causes needed 
to be ruled out.  The assessments also included hematochezia, 
history of glucose intolerance and a history of 
irritable bowel syndrome.  A January 1998 ultrasound of the 
gallbladder and liver showed the veteran had a hyperechoic 
liver most likely related to fatty infiltration.  No 
gallbladder abnormality was identified.  The veteran also 
underwent other diagnostic studies.  The remaining records 
show treatment mainly for genitourinary problems.  In August 
1998, the physician indicated that the veteran's irritable 
bowel syndrome was much improved with Zoloft.  

In a September 1998 statement in support of his claim, the 
veteran reported that his treating physician stated that his 
irritable bowel syndrome must be associated with his anxiety 
disorder since there was no physical reason for his problems.  
In his September 1998 Notice of Disagreement the veteran 
argued that he should be awarded service connection for 
irritable bowel syndrome as secondary to his anxiety 
neurosis.  The veteran explained that this is correct because 
his irritable bowel symptoms disappeared within four days 
after having been prescribed Zoloft, Buspar, Elavil and 
Librium.  The veteran reasoned that since these medications 
are used to treat anxiety and, since they also alleviate his 
irritable bowel symptoms, his condition must be related to 
anxiety.  

The evidence includes an October 1998 medical consultation 
report.  The veteran's treating physician referred him for a 
specialist examination due to his abdominal pain.  The 
veteran related a several year history of intermittent 
abdominal bloating, cramping and loose stools.  The veteran 
stated that his symptoms completely resolved shortly after 
having been prescribed Zoloft in March 1998.  The veteran 
also stated that he had not had bothersome gastrointestinal 
(GI) symptoms for approximately six months.  Based on a 
review of systems and a physical examination, the physician 
suspected irritable bowel syndrome given the long nature of 
the veteran's symptoms.  The physician reasoned that if the 
veteran had colon cancer or inflammatory bowel disease then 
his symptoms would have become more prominent with time.  The 
physician noted that the veteran's symptoms had completely 
resolved for at least the prior six months, which coincided 
with the veteran's antidepressant therapy.  The physician 
recommended that the veteran continue the antidepressant 
therapy and stated that further diagnostic studies would be 
performed if the veteran's symptoms recurred.  

In his December 1998 Substantive Appeal, the veteran stated 
that all medical tests for peptic ulcer disease had been 
negative.  He stated that the medications that had been 
prescribed resulted in improvement with his symptoms of 
peptic ulcer disease and irritable bowel syndrome.  The 
veteran stated that medical tests revealed no medical reason 
for his irritable bowel condition; therefore, it must be 
directly related to his anxiety neurosis.  

At a personal hearing at the RO in July 1999, the veteran 
testified that he has been diagnosed with peptic ulcer 
disease and irritable bowel syndrome.  Transcript, p. 2 (July 
1999).  He testified that the specialist who performed the 
October 1998 examination told him that there was nothing 
wrong and that he had peptic ulcer disease and irritable 
bowel syndrome, which was due to his nerves, but the 
physician did not put that statement into writing.  Tr., p. 
3.  He testified that all his symptoms are due to nerves 
"but nobody seems to want to put it in writing."  Tr., p. 
4.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Peptic ulcer disease may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent or more within the first year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  

Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Until the 
appellant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claim cannot 
be considered well grounded.  Voerth, 13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The threshold question is whether the veteran has submitted a 
well grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).   

The service medical records do not contain any evidence or 
diagnosis of peptic ulcer disease and irritable bowel 
syndrome.  The service medical records reflect that on the 
March 1964 service entrance examination the veteran's abdomen 
and viscera were normal.  Although the veteran was 
hospitalized in September 1966 for multiple symptoms 
including nausea and vomiting and then ataxia and paresthesia 
of the left lower extremity, the medical records show that 
these symptoms were due to viral encephalitis, the residuals 
of which are already service connected.  The veteran does not 
contend that peptic ulcer disease or irritable bowel syndrome 
was diagnosed during active service.  

There is no competent evidence of peptic ulcer disease or 
irritable bowel syndrome during the initial post-service year 
and the veteran does not contend that either was diagnosed 
during that period.  In fact, there is no post-service 
medical evidence of GI problems until many years after 
service.  Thus, there is no basis for granting service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  

During the April 1971 general medical examination, 
the veteran reported that he had considerable indigestion 
from anything; however, physical examination did not result 
in a diagnosis of peptic ulcer disease or irritable bowel 
syndrome and the examiner did not relate any GI problems to 
service or to a service-connected disability.  

Basically, the veteran argues that his peptic ulcer disease 
and/or irritable bowel syndrome was either caused or 
permanently aggravated by his service-connected anxiety 
neurosis.  

The initial post-service medical evidence reflecting GI 
complaints is found in the private medical records beginning 
in January 1998, many years after service.  The veteran's 
treating physician noted the veteran's history of having 
severe abdominal pain with eating certain foods and that he 
had a history of peptic ulcer disease.  The assessment 
included abdominal pain, which the physician felt was 
probable irritable bowel syndrome.  The assessments also 
included hematochezia, history of glucose intolerance and a 
history of irritable bowel syndrome.  In August 1998, that 
physician indicated that the veteran's irritable bowel 
syndrome was much improved with Zoloft.  While this physician 
indicated a diagnosis of irritable bowel syndrome, that 
physician did not relate irritable bowel syndrome to service 
or secondary to the service-connected anxiety neurosis or 
residuals of viral encephalitis.  The remaining medical 
evidence also shows diagnoses of irritable bowel syndrome.  
The October 1998 medical consultation report shows that the 
veteran related a several year history of intermittent 
abdominal bloating, cramping and loose stools.  The veteran 
stated that his symptoms completely resolved shortly after 
having been prescribed Zoloft in March 1998.  Based on a 
review of systems and a physical examination, the physician 
suspected that the veteran had had irritable bowel syndrome 
given the long nature of his symptoms.  While that physician 
noted that the veteran's symptoms had completely resolved for 
at least the prior six months, which coincided with the 
veteran's antidepressant therapy, that physician did not 
render a medical opinion relating the development of 
irritable bowel syndrome to the service-connected anxiety 
neurosis.  

Thus the medical evidence establishes that the veteran has a 
current disability, but these diagnoses are first reflected 
many years after active service and they do not tend to 
establish that any current GI disorder had its onset during 
or is otherwise attributable to active service or 
attributable to the veteran's service-connected anxiety 
neurosis.  The Board notes that the medical evidence does not 
establish a current medical diagnosis of peptic ulcer 
disease.  

As the basic issue in this case is whether the veteran's 
post-service GI disease is of service origin or is 
proximately due to or aggravated by his service-connected 
psychiatric disorder, it is medical in nature and pertains to 
the etiology of the post-service GI disease.  Since the 
determinative issue involves a medical question, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Heuer v. Brown, 7 Vet. App. at 384; 
Grottveit v. Brown, 5 Vet. App. at 93.  

The medical evidence of record does not include an opinion 
that relates peptic ulcer disease or irritable bowel syndrome 
to service or secondary to a service-connected disability.  
The only evidence indicating such a relationship between the 
service-connected anxiety neurosis and the veteran's current 
GI conditions are statements and personal hearing testimony 
from the veteran.  However, they do not well ground this 
claim because the veteran is a lay person and not qualified 
to render a competent opinion on a medical question.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

The representative argues that the VA physician who performed 
the February 1998 examination indicated that the veteran 
"has several illness that could be related to his anxiety 
problems."  The February 1998 VA neurological examination 
report clearly contains no such opinion.  The February 1998 
VA mental disorders examination also contains no such 
opinion.  In fact, the examiner's reference to irritable 
bowel syndrome was by way of history and complaints by the 
veteran.  He complained of severe headaches and stated that 
it was difficult for him to function due to worries, 
irritable bowel syndrome, fear of heart attacks and fear of 
his throat closing.  The examiner's notation that the 
veteran's increased anxiety, irritability and anger was 
causing severe headaches, irritable bowel syndrome and 
increased blood pressure was also history as related by the 
veteran and not a medical opinion by that examiner.  The 
examiner's impression was that the veteran had a general 
anxiety disorder with panic like symptoms and irritation 
secondary to minor stresses, and not that he had irritable 
bowel syndrome due to stress and anxiety.  In fact, the 
examiner noted that the veteran stated he had numerous 
medical problems such as irritable bowel syndrome and chest 
pains, which the veteran felt were emotional in nature.  

Lacking any competent evidence or opinion linking any current 
GI disorder to service or to service-connected disability, 
the claim for service connection for peptic ulcer disease and 
irritable bowel syndrome is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  

In this case, the veteran has not identified existing medical 
evidence that would make his claim well grounded.  At the 
personal hearing, the veteran testified that the specialist 
who performed the October 1998 examination told him that 
there was nothing wrong and that he had peptic ulcer disease 
and irritable bowel syndrome, which were due to his nerves, 
but the physician did not put that statement into writing.  
Tr., p. 3.  He also testified that all his symptoms are due 
to nerves "but nobody seems to want to put it in writing."  
Tr., p. 4.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  

As the veteran's claim for service connection for a peptic 
ulcer disease and irritable bowel syndrome is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites to Part III, paragraph 1.03a and Part 
VI, paragraph 2.10f of the Adjudication Procedure Manual M21-
1 in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well-grounded.  That argument has been settled by the 
Court in Morton v. West, 12 Vet. App. 477, 480-481 (1999).  

The veteran's representative also argues that the claim is 
well grounded under the provisions 38 U.S.C.A. § 1154(b) 
(West 1991) because the Court has held that the provisions 
relax the adjudicative evidentiary requirements for 
establishing service connection for a combat veteran.  This 
argument has no merit.  The veteran does not contend that he 
sustained peptic ulcer disease or irritable bowel syndrome 
during combat action with the enemy.  Consequently, the 
provisions 38 U.S.C.A. § 1154(b) are not applicable to this 
case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for peptic ulcer disease is denied.

Service connection for irritable bowel syndrome is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

